Hall, J.
In principle this case is controlled by C. D. Mathis v. Great Southern Wirebound Box Company, No. 41,324, decided on January 11, 1960, but there is one additional matter which is not decided in No. 41,324.
 In the instant case Olin Mathieson Chemical Corporation filed suit on an open account against Mathis in the amount of $3,883.57. The plaintiff in this case did not sue for or ask for any interest on the principal sum due but the lower court entered a judgment against Mathis in the amount of $4,693.79. In other words the lower court entered a judgment for not only the principal due but for several hundred dollars interest. The point *43was raised in the lower court, and is raised here, that no interest is due on the account because there was no contract for interest and no demand for interest. We think that the lower court was in error in awarding interest on the principal sum due and the judgment will therefore be amended so as to reduce the recovery from $4,693.79 to $3,883.57, and the cause will be affirmed as thus amended.
Affirmed as amended.
Boberds, Arrington, Ethridge and Gillespie, JJ., concur.